DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-18 and 27-29 are pending and under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an applications GB1721259.8 filed on December 19, 2017, GB1804102 filed on March 14, 2018 and GB1818603.1 filed on November 14, 2018.
The effective filing date of the claimed invention is December 19, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted September 3, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 264 in the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 12, 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “X1 and X2 represent the amino acid residues between the cysteine residues listed in Tables 3 to 5 and 10”. Claim 8 is indefinite because it is unclear which cysteine residues and thus, which amino acid residues, the limitation is referencing that are listed in Tables 3 to 5 and 10. In addition, claims are to be complete in themselves. Incorporation by reference to a specific table is permitted only in exceptional circumstances where there is not practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table in the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. Reference to the amino acid residues or sequences listed in Tables 3 to 5 and 10 can be readily incorporated into claim 8 and therefore reference to the specification in claim is improper.
Claims 9 recites to the peptide ligand comprises an amino acid sequence listed from one or more of the peptide ligands listed in one or more Tables 3 to 5 and 10. Claims 9 is indefinite because it is unclear which one or more of the peptides ligands listed in Tables 3 to 5 and 10 the claim is referencing. In addition, claims are to be complete in themselves. Incorporation by 
Claims 12 is indefinite because claims are to be complete in themselves. Incorporation by reference to a specific table is permitted only in exceptional circumstances where there is not practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table in the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. Reference to the amino acid residues or sequences listed in Tables 3, 4, 5 and 10 can be readily incorporated into claim 12 and therefore reference to the specification in claim is improper.
Claim 14 recites the peptide ligand as defined in claim 1, which is selected from any one of compounds 1-113. Claim 14 is indefinite because it is unclear what compounds, compounds 1-113 are referencing. 
Claim 15 recites Compound 66 and compound 67. Claim 15 is indefinite because it is unclear what compounds 66 and 67 are referencing. 
Claim 16 recites “the pharmaceutically acceptable salt”. Claim 16 is indefinite because there is no recitation of a pharmaceutically acceptable salt previously recited.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 12, 16-18, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed to a genus of peptides that are specific for EphA2. The peptides within the genus share the structure of comprising at least three cysteine residues, separated by at least two loop sequences and a non-aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold. Thus, as claimed all the peptides that have the structure claimed are specific for EphA2. Applicants reduce to practice numerous peptides that share the structure as claimed and are specific for EphA2. The search of the prior art revealed peptides that share the structure of the claimed peptides but are not taught to be specific for EphA2. For example, Heinis et al. teaches bicycle peptide of the structure 
    PNG
    media_image1.png
    518
    778
    media_image1.png
    Greyscale
. Heinis et al. teach the polypeptide is specific for FXII and but does not teach the specificity for EphA2. The teachings of Heinis et al. demonstrate Applicants were not in possession of the entire claim genus. The contemporaneous art illustrates the structure claimed is not coextensive with specificity for EphA2. Applicants’ own work illustrates polypeptides sharing the structure claimed are specific for other receptors such as Nectin-4 (see US 2019/0389906 A1; e.g., BCY8234 (paragraph114). Unless all polypeptide comprising the structure claimed are specific for EphA2, which in this instance, is not the case, the polypeptides reduced to practice in the disclosure do not demonstrate Applicants were in possession of the entire genus claimed. Therefore, the disclosure fails to sufficiently support the genus as claimed. Claims 3-7, 12, 16-18, and 27-29 which depend from claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims incorporate by dependency the inadequate written description of claim 1. Claims 8-11 and 13-15 are not rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the claims because the structure/function correlation of the subgenera claims are fully supported by the disclosure.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for suppressing or treating a , does not reasonably provide enablement for preventing a disease or disorder characterized by overexpression of EphA2 and preventing cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 28 and 29 encompass preventing cancer or a disorder and disease characterized by overexpression of EphA2 in a subject by administering a conjugate that comprise one or more effector and/or functional groups conjugated to a peptide ligand specific for EphA2. The specification defines “prevention” as involving administration of the protective composition prior to the induction of the disease. See page 41, lines 33-34. 
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d (Fed. Cir. 1988).  Whether undue experimentation is required is not based upon a single factor, but rather is a conclusion reached by weighing many factors (see Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). These factors include, but are not limited to the following:1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of skill in the art; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary to make or use the invention based on the content of the disclosure.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
The nature of the invention: The nature of the invention is directed to preventing all diseases and disorders characterized by overexpression of EphA2 and all cancers in a subject by administering a conjugate that comprises peptide ligand specific for EphA2.
The state of the prior art and the level of predictability in the art: The art in the field preventing cancers and diseases and disorders the overexpression EphA2 is highly unpredictable because there is no art that shows all diseases and disorders characterized by overexpression of EphA2 and cancer can be prevented with the administration of peptide conjugate specific for EphA2 as claimed. Cancers such as ovarian cancer are associated with overexpression of EphA2.  See Merritt et al., “Analysis of EphA2 expression and mutant p53 in ovarian cancer, Cancer Biology and Therapy, pp. 1357-1360; 2006. There is no known way to prevent ovarian cancer. See the Center for Diseases, “What Can I Do to Reduce My Risk of Ovarian Cancer”, 2021.
The existence of working examples: Applicants present no working examples of preventing cancers and diseases and disorders the overexpression EphA2 in a subject.
The amount of direction provided by the inventors: There is no discussion in the instant specification that would indicate the claimed invention prevents cancers and diseases and disorders the overexpression EphA2
The level of skill in the art: The level of skill in the art is high; however, given the unpredictability of the art with regard to preventing cancer and disease/disorders associated with overexpression of EphA2, the skill artisan would need to conduct essentially trial and error experimentation in order to practice the claimed invention.
Given the analysis of the factors that have been determined as critical in determining whether a claimed invention is enabled, preventing cancer or disease/disorders characterized by overexpression of EphA2 cannot be considered enabled and it is concluded that the skilled .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 17 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinis et al. (WO 2016/174103 A1).
Regarding claim 1, Heinis et al. disclose a bicyclic polypeptide. The bicyclic polypeptide comprise three cysteine residues separated by two loop sequences and a non-aromatic molecular scaffold. The molecular scaffold forms a covalent bond with each of the three cysteine residues. See Figure 12; the polypeptide is reproduced below.

    PNG
    media_image2.png
    367
    550
    media_image2.png
    Greyscale

With regard to the preamble, “A peptide ligand specific for EphA2”, where the claimed and prior art products are identical or substantially identical in structure, the claimed properties 
Regarding claim 2, the loop sequences have 4 amino acids and therefore comprise 2 and 3 amino acids.
Regarding claim 17, with regard to the preamble, “A peptide ligand specific for EphA2”, wherein the EphA2 is human EphA2, where the claimed and prior art products are identical or substantially identical in structure, the claimed properties or functions are presumed to be inherent. MPEP 2112.01. As claimed, polypeptide comprising the structure at least three cysteine residues, separated by at least two loop sequences and a non-aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold are claimed to have the property of being specific for EphA2. The peptide of Heinis et al. has the structure as claimed and therefore, is considered to inherently share the same property of specificity for human EphA2 as claimed.
Regarding claim 27, Heinis et al. pharmaceutical compositions comprising the inhibitor of the invention. See page 22, lines 27-28. Heinis et al. teach the pharmaceutical compositions comprise an excipient or carrier that are pharmaceutically acceptable. See page 23, lines 21-32.
Therefore, the disclosures of Heinis et al. anticipate the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 2, 5, 8-18, 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/220,685 (reference application). See the claim listing filed September 9, 2021. 
Regarding claim 1, copending Application No. 16/220,685 claims a peptide ligand specific for EpHA2 comprising a polypeptide comprising at least three cysteine residues, separated by at least two loop sequences, and a non-aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold. The peptide ligand comprises the amino acid sequence of SEQ ID NO: 1. See claims 1-21.
Regarding claim 2, the loop sequences comprise 6 amino acids. See claims 1 and 3.
Regarding claim 5, the loop sequences comprise three cysteine residues separated by two loop sequences both loops consisting of 6 amino acids. See claims 1 and 3.
Regarding claims 8-16, the peptide ligand is BCY6099. See claim 3. The peptide ligand comprises the amino acid sequence set forth in SEQ ID NO: 1 (sequence set forth in Table 4). See claims 1 and 3. The peptide ligand comprise 3 cysteine amino acids separated by two loop sequences that consists of six amino acids. See claims 1 and 3. The molecular scaffold is TATA. See claims 2, 14 and 15.
Regarding claim 17, the EphA2 is human EphA2. See claim 5.

Regarding claims 28 and 29, copending Application No. 16/220,685 claims a method of preventing, suppressing or treating a disease or disorder characterized by overexpression of EphA2 in diseased tissue or cancer, comprising administering to a patient in need thereof the drug conjugated comprising the peptide ligand conjugated to one or more effector and/or functional groups. See claims 18-21.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 7-9, 16-18 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12-15, 17, and 22-27 of copending Application No. 16/771,142 (reference application). See the claim listing filed September 7, 2021. 
Regarding claim 1, copending Application No. 16/771,142 claims a peptide ligand specific for EphA2 comprising at least three cysteine residues, separated by at least two loop sequences and an aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptides such that at least two polypeptide loops are formed on the molecular scaffold. See claims 1, 3-10, 12-27.
Regarding claim 2, the loop sequences comprise 4, 5, 6, or 7 amino acid residues (2, 3, 5, 6 or 7 amino acids). See claims 1, 3-10, 12-27.

Regarding claim 5, the loop sequences comprise three cysteine residues separated by two loop sequences both of which consist of 6 amino acids. See claim 4.
Regarding claim 7, the loop sequences comprise three cysteine residues separated by two loop sequences one of which consists of 6 amino acids and the other which consists of 7 amino acids. See claim 7.
Regarding claims 8 and 9, the peptide ligand comprises an amino acid sequence selected from Ci-X1-Cii-X2-Ciii wherein X1 and X2 are selected from SEQ ID NOs: 1-262 (X1 and X2 represented by Tables 3-5 and 10).
Regarding claim 16, the pharmaceutically acceptable salt is selected from the free acid or the sodium, potassium, calcium or ammonium salt. See claim 12
Regarding claim 17, the EphA2 is human EphA2. See claim 13.
Regarding claim 18, the peptide ligand is conjugated to one or more effector and/or functional groups, forming a drug conjugate. See claims 14, 15 and 17
Regarding claim 27, copending Application No. 16/771,142 claims a pharmaceutical composition comprising the drug conjugate in combination with one or more pharmaceutically acceptable excipients. See claim 17.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5, 8-17, 18, 27, 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 12, 23-27, and 29-36 of copending Application No. 16/372,692 (reference application). See the claim listing filed December 16, 2021. 
Regarding claims 1, 2, 5, 8-17, 18, 27, 28, and 29 copending Application No. 16/372,692 claims a peptide ligand specific for EphA2 comprising a polypeptide comprising three cysteine residues, separated by two loop sequences and a non-aromatic molecular scaffold which form covalent bonds with the cysteine residues of the polypeptide such that the loops are formed on the molecular scaffold. See claims 1, 6, 11, 12, 23-27, and 29-35. The peptide ligand specific for EphA2 is linked to a peptide ligand that binds to CD137 (effector/or functional groups). See claim 1. The peptide ligand comprises SEQ ID NOs: 2 (present SEQ ID NO: 1) or 11 (sequences from Tables 3to 5 and 10). See claims 1, 6, 11, 12, 33, 34, and 35. The peptide ligand is in a pharmaceutical composition comprising a pharmaceutically acceptable excipient. See claims 29-32. The peptide ligand specific for EphA2 is administering to a subject in need of treating cancer wherein the cancer is breast, lung, gastric, pancreatic, prostate and liver cancer or glioblastoma (disease characterized by overexpression of EphA2). See claims 27 and 33-36.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5, 8-17, 18, 27, 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-13, and 20-33 of 
Regarding claims 1, 2, 5, 8-10, 12, 14, 16, 17, 18, 27, 28 and 29 of copending Application No. 16/941588 disclose a peptide specific for EphA2 comprising a polypeptide comprising three cysteine residues, separated by two loop sequences and a non-aromatic molecular scaffold (TATA) which form covalent bonds with the cysteine residues of the polypeptide such that the loops are formed on the molecular scaffold. See claims 1 and 11. The peptide is in a pharmaceutical composition comprising a pharmaceutically acceptable excipient. See claim 4. The peptide is used in a method of treating cancer therein the cancer is associated with EphA2 and the cancer is lung, colon, bladder or breast cancer (disease characterized by overexpression of EphA2). See claims 20-33.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5, 8, 9, 12, 14, 16, 17, 18 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-, 9-10 and 16 of copending Application No. 17/062,662 (reference application). See the claim listing filed February 2, 2022. 
Regarding claims 1, 2, 5, 8, 9, 12, 14, 16, 17, 18 and 27 of copending Application No. 17/062,662 disclose a peptide specific for EphA2 comprising a polypeptide comprising three cysteine residues, separated by two loop sequences and a non-aromatic molecular scaffold (TATA) which form covalent bonds with the cysteine residues of the polypeptide such that the 
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Summary
	The specification is objected to. Claims 9, 12, 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1, 3-7, 12, 16-18, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 1, 2, 17 and 27 are rejected under 35 U.S.C. 102(a)(1). Claims 1, 2, 5, 8-18, 27, 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting. There is no prior that teach or suggestion the limitations of claims 3-16, 18, 28 and 29.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/            Primary Examiner, Art Unit 1658